Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 01/30/2022. Claims 1-20 are presently pending and are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 8-12, 14-15, & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et. al. (U.S. Patent No. 7877200 B2) in view of Trombley et. al. (U.S. Publication No. 2016/0297411).
Regarding claim 1
Lu discloses “A system for monitoring vehicle inertia parameters in real-time, the system comprising: a processor;” (See Lu Abstract “The controller (26) determines an added mass and the height of the added mass on the vehicle, or a roll gradient, a roll acceleration coefficient, and/or a roll rate parameter that take into account the added mass and height from the roll rate, the lateral acceleration, the longitudinal acceleration, and the yaw rate of the vehicle, and controls the safety system in response thereto.”).
Lu discloses “and a memory that includes instructions that, when executed by the processor, cause the processor to: receive at least one lateral dynamic value of a vehicle;” Per [0018] lateral dynamic values include “yaw rate and lateral acceleration” (See Lu Col. 5, L. 59-67 & Col. 6 L. 1 “Referring now to FIG. 2, roll stability control system 18 is illustrated in further detail having a controller 26 used for receiving information from a number of sensors which may include a yaw rate sensor 28, a speed sensor 20, a lateral acceleration sensor 32, a vertical accelerometer sensor 33, a roll angular rate sensor 34, a steering wheel (hand wheel) angle sensor 35, a longitudinal acceleration sensor 36, a pitch rate sensor 37, steering angle (of the wheels or actuator) position sensor 38, suspension load sensor 40 and suspension position sensor 42.”).
Lu discloses “calculate at least one vehicle inertia parameter value using the at least one lateral dynamic value;” Per [0002] inertia parameter values include “mass, center of gravity location along a longitudinal axis, and yaw moment of inertia” (See Lu Col. 9, L. 32-34 “From the sensor signals, the loading height and amount of loading, the roll gradient, roll rate parameter, roll acceleration coefficient and roll inertia may be determined.”).
Lu discloses “determine a difference between the calculated at least one vehicle inertia parameter value and a corresponding baseline vehicle inertia parameter value, wherein the corresponding baseline vehicle inertia parameter value includes a value corresponding to at least one aspect of the vehicle while the vehicle is not in operation or while the vehicle is operating a vehicle speed that is below a predetermined speed;” (See Lu Col. 9, L. 15-22 “A change in mass ΔM is illustrated relative to nominal center of gravity C0. The center of gravity moves to C and the added mass ΔM is added thereto. The change in mass or load ΔM is positioned at a distance H above the load floor 80. The nominal center of gravity C0 is located at position h above the load floor 80. The distance between the new center of gravity and the nominal center of gravity C0 is ΔH.”).
Lu discloses “and based on a determination that the difference between the calculated at least one vehicle inertia parameter value and the corresponding baseline vehicle inertia parameter value is within a range of a threshold, selectively control at least one vehicle operation based on the calculated at least one vehicle inertia parameter value,” (Lu discloses a threshold range for a difference between both a mass and a center or gravity. Lu additionally discloses a “baseline” initial center of gravity, see Fig. 4, Char. “Co”, & Lu Col. 17, L. 26-44 “Thus, as can be seen, the roll signal for control may be adjusted according to the vehicle loading and its height. On the other hand if the vehicle has a significant amount of loading, i.e., the calculated loading exceeds a threshold Lmax
ΔM≧Lmax  (34)
and at the same time the height of the mass exceeds another threshold Hmax
H≧Hmax  (35)
then in addition to the adjusted computation of roll signal for control (through the adjustment of the chassis roll angle using the new roll gradient and roll acceleration coefficient), all the gains for the feedback control used for commanding the actuators are set to a set of values GRLMAX tuned for larger roof loadings, or adaptively adjusted in high values based on the amount of ΔM”).
Lu discloses all of the elements of claim 1 except “wherein the selectively controlling the at least one vehicle operation includes at least selectively increasing or decreasing a steering assist value, the steering assist value corresponding to an amount of torque applied to at least one steering component to assist vehicle steering.” 
Trombley discloses “wherein the selectively controlling the at least one vehicle operation includes at least selectively increasing or decreasing a steering assist value, the steering assist value corresponding to an amount of torque applied to at least one steering component to assist vehicle steering.” (See Trombley [0060] “According to one embodiment, the steering command 338 and the brake torque request 234 are each generated, at least in part, as a function of a mass of the trailer 325. This may be achieved by modifying the gains of the controller 230 to compensate for variation in the mass of the trailer 325. Compensating for variation in trailer mass is particularly advantageous because trailers of different masses will behave differently while being reversed. For example, if backed along a curved trajectory, a lighter trailer will generally turn more quickly than a heavier trailer. Thus, if trailer mass is not compensated for, a driver along with other vehicle occupants will encounter inconsistent experiences when reversing trailers of different masses. To provide a more consistent experience, the gains of controller 230 may be increased or decreased based on how heavy or light the trailer 32.” & Lu Col. 17, L. 7-11 “In step 128, a safety system such as a roll stability control system is controlled in response to the added mass and the height of the added mass. The safety system may also be controlled directly from the roll gradient and roll rate parameter, both of which may be adaptive.” Lu discloses an adaptive safety system which varies a control amount to provide to a vehicle based upon mass and center of gravity (inertia parameter values). Also see Col. 7 L. 18-21 “Based on the inputs from sensors 28 through 42, controller 26 determines a roll condition and/or wheel lift and controls the steering position and/or braking of the wheels.” Lu discloses controlling the steering position.).
Lu and Trombley are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Lu, to incorporate the teachings of Trombley, to incorporate generating a steering assist as a command based upon inertial parameters, such as mass. Doing so provides a method known in the art for varying a steering command, advantageously as it allows for compensating for inertial parameter values, such as mass, which may vary during certain time periods such as with a delivery vehicle.
Regarding claim 2
Lu discloses “The system of claim 1, wherein the calculated at least one inertia parameter value includes a vehicle mass value.” (See Lu Col. 17, L. 3-5 “In step 126, the added mass .DELTA.M is determined based on the second equation of (33) by using the calculated height H of the added mass.”).
Regarding claim 3
Lu discloses “The system of claim 1, wherein the calculated at least one inertia parameter value includes a location of a vehicle center of gravity along a longitudinal axis of the vehicle.” (See Lu Fig. 4, Char. “C” and location “∆H” & Col. 9, L. 14-21 “Referring now to FIGS. 4 and 5, an automotive vehicle 10 is illustrated with various parameters illustrated thereon. A change in mass ΔM is illustrated relative to nominal center of gravity C0. The center of gravity moves to C and the added mass ΔM is added thereto. The change in mass or load ΔM is positioned at a distance H above the load floor 80. The nominal center of gravity C0 is located at position h above the load floor 80. The distance between the new center of gravity and the nominal center of gravity C0 is ΔH.”).
Regarding claim 5
Lu discloses “The system of claim 1, wherein the at least one lateral dynamic value includes a vehicle yaw rate.” (See Lu Col. 3, L. 40-45 “In another aspect of the invention, a control system for an automotive vehicle includes a roll rate sensor for generating a roll rate signal, a lateral acceleration sensor for generating a lateral acceleration signal, a longitudinal acceleration sensor for generating a longitudinal acceleration signal, and a yaw rate sensor for generating a yaw rate signal.”).
Regarding claim 6
Lu discloses “The system of claim 1, wherein the at least one lateral dynamic value includes a vehicle lateral acceleration.” (See Lu Col. 3, L. 40-45 “In another aspect of the invention, a control system for an automotive vehicle includes a roll rate sensor for generating a roll rate signal, a lateral acceleration sensor for generating a lateral acceleration signal, a longitudinal acceleration sensor for generating a longitudinal acceleration signal, and a yaw rate sensor for generating a yaw rate signal.”).
Regarding claim 8
Lu modified discloses all of the elements of claim 1 and further discloses all of the elements of claim 8 except “The system of claim 1, wherein the instructions further cause the processor to communicate the calculated at least one inertia parameter value to an advanced driver-assistance system.” 
Trombley discloses “The system of claim 1, wherein the instructions further cause the processor to communicate the calculated at least one inertia parameter value to an advanced driver-assistance system.” (See Trombley [0061] “In operation, the mass of the trailer 325 may be determined in a variety of manners. According to one embodiment, a sensor system 325 operatively coupled to the trailer 325 determines the mass of the trailer 325 and sends the corresponding trailer mass information 350 to the controller 230.” & [0059] “The steering of the vehicle 320 may be performed autonomously by the system 312 or manually via an input device such as a rotatable knob or steering wheel of the vehicle 320.”).
Lu and Trombley are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Lu, to incorporate the teachings of Trombley, to incorporate communicating an inertial parameter update, such as a change in mass to an autonomous controller. Doing so provides a method known in the art for updating an inertial parameter, advantageously as it allows for updating of a control signal by compensating for varying inertial parameter values, such as mass, which may vary during certain time periods such as with a delivery vehicle.
Regarding claim 9
Lu discloses “The system of claim 1, wherein the instructions further cause the processor to selectively control at least one vehicle operation based on the calculated at least one vehicle inertia parameter value by providing the calculated at least one inertia parameter value to an autonomous vehicle controller.” (See Lu Col. 17, L. 26-27 “Thus, as can be seen, the roll signal for control may be adjusted according to the vehicle loading and its height.”).
Regarding claim 10
Lu discloses “A method for monitoring vehicle inertia parameters in real-time, the method comprising: receiving at least one lateral dynamic value;” Per [0018] lateral dynamic values include “yaw rate and lateral acceleration” (See Lu Col. 5, L. 59-67 & Col. 6 L. 1 “Referring now to FIG. 2, roll stability control system 18 is illustrated in further detail having a controller 26 used for receiving information from a number of sensors which may include a yaw rate sensor 28, a speed sensor 20, a lateral acceleration sensor 32, a vertical accelerometer sensor 33, a roll angular rate sensor 34, a steering wheel (hand wheel) angle sensor 35, a longitudinal acceleration sensor 36, a pitch rate sensor 37, steering angle (of the wheels or actuator) position sensor 38, suspension load sensor 40 and suspension position sensor 42.”).
Lu discloses “calculating at least one vehicle inertia parameter value using the at least one lateral dynamic value;” Per [0002] inertia parameter values include “mass, center of gravity location along a longitudinal axis, and yaw moment of inertia” (See Lu Col. 9, L. 32-34 “From the sensor signals, the loading height and amount of loading, the roll gradient, roll rate parameter, roll acceleration coefficient and roll inertia may be determined.”).
Lu discloses “determining a difference between the calculated at least one vehicle inertia parameter value and a corresponding baseline vehicle inertia parameter value, wherein the corresponding baseline vehicle inertia parameter value includes a value corresponding to at least one aspect of the vehicle while the vehicle is not in operation or while the vehicle is operating a vehicle speed that is below a predetermined speed;” (See Lu Col. 9, L. 15-22 “A change in mass ΔM is illustrated relative to nominal center of gravity C0. The center of gravity moves to C and the added mass ΔM is added thereto. The change in mass or load ΔM is positioned at a distance H above the load floor 80. The nominal center of gravity C0 is located at position h above the load floor 80. The distance between the new center of gravity and the nominal center of gravity C0 is ΔH.”).
Lu discloses “and based on a determination that the difference between the calculated at least one vehicle inertia parameter value and the corresponding baseline vehicle inertia parameter value is within a range of a threshold, selectively controlling at least one vehicle operation based on the calculated at least one vehicle inertia parameter value,” (Lu discloses a threshold range for a difference between both a mass and a center or gravity. Lu additionally discloses a “baseline” initial center of gravity, see Fig. 4, Char. “Co”, & Lu Col. 17, L. 26-44 “Thus, as can be seen, the roll signal for control may be adjusted according to the vehicle loading and its height. On the other hand if the vehicle has a significant amount of loading, i.e., the calculated loading exceeds a threshold Lmax
ΔM≧Lmax  (34)
and at the same time the height of the mass exceeds another threshold Hmax
H≧Hmax  (35)
then in addition to the adjusted computation of roll signal for control (through the adjustment of the chassis roll angle using the new roll gradient and roll acceleration coefficient), all the gains for the feedback control used for commanding the actuators are set to a set of values GRLMAX tuned for larger roof loadings, or adaptively adjusted in high values based on the amount of ΔM”).
Lu discloses all of the elements of claim 1 except “wherein the selectively controlling the at least one vehicle operation includes at least selectively increasing or decreasing a steering assist value, the steering assist value corresponding to an amount of torque applied to at least one steering component to assist vehicle steering.” 
Trombley discloses “wherein the selectively controlling the at least one vehicle operation includes at least selectively increasing or decreasing a steering assist value, the steering assist value corresponding to an amount of torque applied to at least one steering component to assist vehicle steering.” (See Trombley [0060] “According to one embodiment, the steering command 338 and the brake torque request 234 are each generated, at least in part, as a function of a mass of the trailer 325. This may be achieved by modifying the gains of the controller 230 to compensate for variation in the mass of the trailer 325. Compensating for variation in trailer mass is particularly advantageous because trailers of different masses will behave differently while being reversed. For example, if backed along a curved trajectory, a lighter trailer will generally turn more quickly than a heavier trailer. Thus, if trailer mass is not compensated for, a driver along with other vehicle occupants will encounter inconsistent experiences when reversing trailers of different masses. To provide a more consistent experience, the gains of controller 230 may be increased or decreased based on how heavy or light the trailer 32.” & Lu Col. 17, L. 7-11 “In step 128, a safety system such as a roll stability control system is controlled in response to the added mass and the height of the added mass. The safety system may also be controlled directly from the roll gradient and roll rate parameter, both of which may be adaptive.” Lu discloses an adaptive safety system which varies a control amount to provide to a vehicle based upon mass and center of gravity (inertia parameter values). Also see Col. 7 L. 18-21 “Based on the inputs from sensors 28 through 42, controller 26 determines a roll condition and/or wheel lift and controls the steering position and/or braking of the wheels.” Lu discloses controlling the steering position.).
Lu and Trombley are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Lu, to incorporate the teachings of Trombley, to incorporate generating a steering assist as a command based upon inertial parameters, such as mass. Doing so provides a method known in the art for varying a steering command, advantageously as it allows for compensating for inertial parameter values, such as mass, which may vary during certain time periods such as with a delivery vehicle.
Regarding claim 11
Lu discloses “The method of claim 10, wherein the calculated at least one inertia parameter value includes a vehicle mass value..” (See Lu Col. 17, L. 3-5 “In step 126, the added mass .DELTA.M is determined based on the second equation of (33) by using the calculated height H of the added mass.”).
Regarding claim 12
Lu discloses “The method of claim 10, wherein the calculated at least one inertia parameter value includes location of a vehicle center of gravity along a longitudinal axis of the vehicle.” (See Lu Fig. 4, Char. “C” and location “∆H” & Col. 9, L. 14-21 “Referring now to FIGS. 4 and 5, an automotive vehicle 10 is illustrated with various parameters illustrated thereon. A change in mass ΔM is illustrated relative to nominal center of gravity C0. The center of gravity moves to C and the added mass ΔM is added thereto. The change in mass or load ΔM is positioned at a distance H above the load floor 80. The nominal center of gravity C0 is located at position h above the load floor 80. The distance between the new center of gravity and the nominal center of gravity C0 is ΔH.”).
Regarding claim 14
Lu discloses “The method of claim 10, wherein the at least one lateral dynamic value includes a vehicle yaw rate.” (See Lu Col. 3, L. 40-45 “In another aspect of the invention, a control system for an automotive vehicle includes a roll rate sensor for generating a roll rate signal, a lateral acceleration sensor for generating a lateral acceleration signal, a longitudinal acceleration sensor for generating a longitudinal acceleration signal, and a yaw rate sensor for generating a yaw rate signal.”).
Regarding claim 15
Lu discloses “The method of claim 10, wherein the at least one lateral dynamic value includes a vehicle lateral acceleration.” (See Lu Col. 3, L. 40-45 “In another aspect of the invention, a control system for an automotive vehicle includes a roll rate sensor for generating a roll rate signal, a lateral acceleration sensor for generating a lateral acceleration signal, a longitudinal acceleration sensor for generating a longitudinal acceleration signal, and a yaw rate sensor for generating a yaw rate signal.”).
Regarding claim 17
Lu modified discloses all of the elements of claim 10 and further discloses all of the elements of claim 17 except “The method of claim 10, further comprising communicating the calculated at least one inertia parameter value to an advanced driver-assistance system.” (See Lu Col. 17, L. 7-11 “In step 128, a safety system such as a roll stability control system is controlled in response to the added mass and the height of the added mass. The safety system may also be controlled directly from the roll gradient and roll rate parameter, both of which may be adaptive.” Lu discloses an adaptive safety system which varies a control amount to provide to a vehicle based upon mass and center of gravity (inertia parameter values). Also see Col. 7 L. 18-21 “Based on the inputs from sensors 28 through 42, controller 26 determines a roll condition and/or wheel lift and controls the steering position and/or braking of the wheels.”).
Trombley discloses “The method of claim 10, further comprising communicating the calculated at least one inertia parameter value to an advanced driver-assistance system.” (See Trombley [0061] “In operation, the mass of the trailer 325 may be determined in a variety of manners. According to one embodiment, a sensor system 325 operatively coupled to the trailer 325 determines the mass of the trailer 325 and sends the corresponding trailer mass information 350 to the controller 230.” & [0059] “The steering of the vehicle 320 may be performed autonomously by the system 312 or manually via an input device such as a rotatable knob or steering wheel of the vehicle 320.”).
Lu and Trombley are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Lu, to incorporate the teachings of Trombley, to incorporate communicating an inertial parameter update, such as a change in mass to an autonomous controller. Doing so provides a method known in the art for updating an inertial parameter, advantageously as it allows for updating of a control signal by compensating for varying inertial parameter values, such as mass, which may vary during certain time periods such as with a delivery vehicle.
Regarding claim 18
Lu discloses “The method of claim 10, wherein selectively controlling at least one vehicle operation based on the calculated at least one vehicle inertia parameter value includes providing the calculated at least one inertia parameter value to an autonomous vehicle controller.” (See Lu Col. 17, L. 26-27 “Thus, as can be seen, the roll signal for control may be adjusted according to the vehicle loading and its height.”).
Claims 4, 7, 13, 16, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et. al. (U.S. Patent No. 7877200 B2) in view of Chen et. al. (U.S. Publication No. 2019/0143970) in further view of Trombley et. al. (U.S. Publication No. 2016/0297411).
Regarding claim 4
Lu discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The system of claim 1, wherein the calculated at least one inertia parameter value includes a vehicle yaw moment of inertia value about a location of a center of gravity of the vehicle.”
Chen discloses “The system of claim 1, wherein the calculated at least one inertia parameter value includes a vehicle yaw moment of inertia value about a location of a center of gravity of the vehicle.” (See Chen [0029] “The predetermined parameters may vary in real-time or may be constant for each device 10. The yaw moment of inertia (I.sub.zz), pitch moment of inertia (I.sub.yy) and mass (M) may be predefined with respective initial values for a given device 10 and calibrated in real time afterwards.”).
Lu and Chen are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lu to incorporate the teachings of Chen and include a vehicle yaw moment of inertia value as a parameter for controlling the operation of a vehicle. A vehicle yaw moment of inertia is a known inertia parameter in the art, and adjusting the operation of a vehicle due to real-time changes in a vehicle yaw moment of inertia is a known maneuver in the art, which advantageously enables the safer operation of a vehicle by the prevention of spin-outs due to changes in the lateral dynamics of the vehicle during operation.  
Regarding claim 7
Lu discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The system of claim 1, wherein the instructions further cause the processor to selectively control at least one vehicle operation based on the calculated at least one vehicle inertia parameter value by providing an indication representing the calculated at least one inertia parameter value.” Per [0046] “For example, if the controller 102 determines that the location of the center of gravity of the vehicle 10 has changed above a threshold change value, the controller 102 may generate a notification indicating that the location of the center of gravity has changes and indicating the current location of the center of gravity. The controller 102 may output the notification to a display of the vehicle 10 to notify an operator of the vehicle 10.” & [0047] “In some embodiments, the controller 102 may communicate the change in the inertia parameter value to the EPS system 108.”
Chen discloses “The system of claim 1, wherein the instructions further cause the processor to selectively control at least one vehicle operation based on the calculated at least one vehicle inertia parameter value by providing an indication representing the calculated at least one inertia parameter value.” (See Chen [0032] “Controlling operation of the device 10 based at least partially on at least one of the roll angle 48 (φ) and the bank angle 40 (β) may include: transmitting a message if at least one of the roll angle 48 (φ) and the bank angle 40 (β) is above a respective predefined threshold. The message may include, but is not limited to, a visual message displayed on an instrument panel 66 of the device 10, an audible chime or a haptic alert.” Chen discloses that the bank angle is a function of both the yaw moment of inertia and mass (inertia parameter values). See [0031], “The bank angle 40 (β) is based at least partially on the roll angle 48 (φ), the yaw rate 62 (r), the longitudinal velocity (V.sub.x), the plurality of predetermined parameters, including the first factor (A), the second factor (B), the yaw moment of inertia (I.sub.zz), the pitch moment of inertia (I.sub.yy), the distance 54 (Z.sub.c), the mass (M) and a gravitational constant (g), such that” ).
Lu and Chen are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lu to incorporate the teachings of Chen and incorporate a method of providing an indication of changes in inertia parameters to an operator. Providing an indication of a change in inertia parameters is known in the art as a method to warn an operator of a hazardous condition in order to adjust operation of a vehicle, thus advantageously increasing the safety of the automotive system.  
Regarding claim 13
Lu discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The method of claim 10, wherein the calculated at least one inertia parameter value includes a vehicle yaw moment of inertia value about a location of a center of gravity of the vehicle.”
Chen discloses “The method of claim 10, wherein the calculated at least one inertia parameter value includes a vehicle yaw moment of inertia value about a location of a center of gravity of the vehicle.” (See Chen [0029] “The predetermined parameters may vary in real-time or may be constant for each device 10. The yaw moment of inertia (I.sub.zz), pitch moment of inertia (I.sub.yy) and mass (M) may be predefined with respective initial values for a given device 10 and calibrated in real time afterwards.”).
Lu and Chen are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lu to incorporate the teachings of Chen and include a vehicle yaw moment of inertia value as a parameter for controlling the operation of a vehicle. A vehicle yaw moment of inertia is a known inertia parameter in the art, and adjusting the operation of a vehicle due to real-time changes in a vehicle yaw moment of inertia is a known maneuver in the art, which advantageously enables the safer operation of a vehicle by the prevention of spin-outs due to changes in the lateral dynamics of the vehicle during operation.  
Regarding claim 16
Lu discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The method of claim 10, wherein selectively controlling at least one vehicle operation based on the calculated at least one vehicle inertia parameter value includes providing an indication representing the calculated at least one inertia parameter value.” Per [0046] “For example, if the controller 102 determines that the location of the center of gravity of the vehicle 10 has changed above a threshold change value, the controller 102 may generate a notification indicating that the location of the center of gravity has changes and indicating the current location of the center of gravity. The controller 102 may output the notification to a display of the vehicle 10 to notify an operator of the vehicle 10.” & [0047] “In some embodiments, the controller 102 may communicate the change in the inertia parameter value to the EPS system 108.”
Chen discloses “The method of claim 10, wherein selectively controlling at least one vehicle operation based on the calculated at least one vehicle inertia parameter value includes providing an indication representing the calculated at least one inertia parameter value.” (See Chen [0032] “Controlling operation of the device 10 based at least partially on at least one of the roll angle 48 (φ) and the bank angle 40 (β) may include: transmitting a message if at least one of the roll angle 48 (φ) and the bank angle 40 (β) is above a respective predefined threshold. The message may include, but is not limited to, a visual message displayed on an instrument panel 66 of the device 10, an audible chime or a haptic alert.” Chen discloses that the bank angle is a function of both the yaw moment of inertia and mass (inertia parameter values). See [0031], “The bank angle 40 (β) is based at least partially on the roll angle 48 (φ), the yaw rate 62 (r), the longitudinal velocity (V.sub.x), the plurality of predetermined parameters, including the first factor (A), the second factor (B), the yaw moment of inertia (I.sub.zz), the pitch moment of inertia (I.sub.yy), the distance 54 (Z.sub.c), the mass (M) and a gravitational constant (g), such that” ).
Lu and Chen are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lu to incorporate the teachings of Chen and incorporate a method of providing an indication of changes in inertia parameters to an operator. Providing an indication of a change in inertia parameters is known in the art as a method to warn an operator of a hazardous condition in order to adjust operation of a vehicle, thus advantageously increasing the safety of the automotive system.  
Regarding claim 19
Lu discloses “An apparatus for monitoring vehicle inertia parameters, the apparatus comprising: a vehicle controller that includes: a processor;” (See Lu Abstract “The controller (26) determines an added mass and the height of the added mass on the vehicle, or a roll gradient, a roll acceleration coefficient, and/or a roll rate parameter that take into account the added mass and height from the roll rate, the lateral acceleration, the longitudinal acceleration, and the yaw rate of the vehicle, and controls the safety system in response thereto.).
Lu discloses “and a memory that includes instructions that, when executed by the processor, cause the processor to: receive at least one lateral dynamic value of a vehicle;” Per [0018] lateral dynamic values include “yaw rate and lateral acceleration” (See Lu Col. 5, L. 59-67 & Col. 6 L. 1 “Referring now to FIG. 2, roll stability control system 18 is illustrated in further detail having a controller 26 used for receiving information from a number of sensors which may include a yaw rate sensor 28, a speed sensor 20, a lateral acceleration sensor 32, a vertical accelerometer sensor 33, a roll angular rate sensor 34, a steering wheel (hand wheel) angle sensor 35, a longitudinal acceleration sensor 36, a pitch rate sensor 37, steering angle (of the wheels or actuator) position sensor 38, suspension load sensor 40 and suspension position sensor 42.”).
Lu discloses “calculate a vehicle mass value using the at least one lateral dynamic value;” (See Lu Col. 9, L. 32-34 “From the sensor signals, the loading height and amount of loading, the roll gradient, roll rate parameter, roll acceleration coefficient and roll inertia may be determined.”).
Lu discloses “calculate a location of a vehicle center of gravity along a longitudinal axis of the vehicle using the at least one lateral dynamic value;” (See Lu Col. 15, L. 62-65 “From the calculated roll gradient and the roll acceleration coefficient, the vehicle loading and its distance to the center of gravity of the vehicle body in the vertical direction can be determined in the following in step 122.”).
Lu discloses “determine a first difference between the calculated vehicle mass value and a corresponding baseline vehicle mass value, wherein the corresponding baseline vehicle mass value includes a value corresponding to at least one aspect of the vehicle while the vehicle is not in operation or while the vehicle is operating a vehicle speed that is below a predetermined speed;” (See Lu Col. 9, L. 15-18 “A change in mass ΔM is illustrated relative to nominal center of gravity C0. The center of gravity moves to C and the added mass ΔM is added thereto.”).
Lu discloses “determine a second difference between the calculated location of the vehicle center of gravity and a corresponding baseline location of the vehicle center of gravity;” (See Lu Col. 9, L. 18-22 “The change in mass or load ΔM is positioned at a distance H above the load floor 80. The nominal center of gravity C0 is located at position h above the load floor 80. The distance between the new center of gravity and the nominal center of gravity C0 is ΔH.”).
Lu discloses “and based on a determination that at least one of the first difference, the second difference, and the third difference is within a range of a corresponding threshold, selectively control at least one vehicle operation based on one or more of the calculated vehicle mass value, the calculated location of a vehicle center of gravity along a, and the calculated vehicle yaw moment of inertia value,” (See Lu Col. 17, L. 26-44 “Thus, as can be seen, the roll signal for control may be adjusted according to the vehicle loading and its height. On the other hand if the vehicle has a significant amount of loading, i.e., the calculated loading exceeds a threshold Lmax
ΔM≧Lmax  (34)
and at the same time the height of the mass exceeds another threshold Hmax
H≧Hmax  (35)
then in addition to the adjusted computation of roll signal for control (through the adjustment of the chassis roll angle using the new roll gradient and roll acceleration coefficient), all the gains for the feedback control used for commanding the actuators are set to a set of values GRLMAX tuned for larger roof loadings, or adaptively adjusted in high values based on the amount of ΔM”).
Lu discloses all of the elements of claim 19 except “calculate a vehicle yaw moment of inertia value about a location of a center of gravity of the vehicle using the at least one lateral dynamic value;” “determine a third difference between the calculated vehicle yaw moment of inertia value and a corresponding baseline vehicle yaw moment of inertia value;”, & “wherein the selectively controlling the at least one vehicle operation includes at least selectively increasing or decreasing a steering assist value, the steering assist value corresponding to an amount of torque applied to at least one steering component to assist vehicle steering.”
Trombley discloses “wherein the selectively controlling the at least one vehicle operation includes at least selectively increasing or decreasing a steering assist value, the steering assist value corresponding to an amount of torque applied to at least one steering component to assist vehicle steering.” (See Trombley [0060] “According to one embodiment, the steering command 338 and the brake torque request 234 are each generated, at least in part, as a function of a mass of the trailer 325. This may be achieved by modifying the gains of the controller 230 to compensate for variation in the mass of the trailer 325. Compensating for variation in trailer mass is particularly advantageous because trailers of different masses will behave differently while being reversed. For example, if backed along a curved trajectory, a lighter trailer will generally turn more quickly than a heavier trailer. Thus, if trailer mass is not compensated for, a driver along with other vehicle occupants will encounter inconsistent experiences when reversing trailers of different masses. To provide a more consistent experience, the gains of controller 230 may be increased or decreased based on how heavy or light the trailer 32.” & Lu Col. 17, L. 7-11 “In step 128, a safety system such as a roll stability control system is controlled in response to the added mass and the height of the added mass. The safety system may also be controlled directly from the roll gradient and roll rate parameter, both of which may be adaptive.” Lu discloses an adaptive safety system which varies a control amount to provide to a vehicle based upon mass and center of gravity (inertia parameter values). Also see Col. 7 L. 18-21 “Based on the inputs from sensors 28 through 42, controller 26 determines a roll condition and/or wheel lift and controls the steering position and/or braking of the wheels.” Lu discloses controlling the steering position.).
Lu and Trombley are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Lu, to incorporate the teachings of Trombley, to incorporate generating a steering assist as a command based upon inertial parameters, such as mass. Doing so provides a method known in the art for varying a steering command, advantageously as it allows for compensating for inertial parameter values, such as mass, which may vary during certain time periods such as with a delivery vehicle.
Chen discloses “calculate a vehicle yaw moment of inertia value about a location of a center of gravity of the vehicle using the at least one lateral dynamic value;” (See Chen [0029] “The predetermined parameters may vary in real-time or may be constant for each device 10. The yaw moment of inertia (I.sub.zz), pitch moment of inertia (I.sub.yy) and mass (M) may be predefined with respective initial values for a given device 10 and calibrated in real time afterwards.”).
Chen discloses “determine a third difference between the calculated vehicle yaw moment of inertia value and a corresponding baseline vehicle yaw moment of inertia value;” (See Chen [0029] “The predetermined parameters may vary in real-time or may be constant for each device 10. The yaw moment of inertia (I.sub.zz), pitch moment of inertia (I.sub.yy) and mass (M) may be predefined with respective initial values for a given device 10 and calibrated in real time afterwards.”).
Lu and Chen are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Lu to incorporate the teachings of Chen and include a vehicle yaw moment of inertia value as a parameter for controlling the operation of a vehicle. A vehicle yaw moment of inertia is a known inertia parameter in the art, and adjusting the operation of a vehicle due to real-time changes in a vehicle yaw moment of inertia (i.e. calibration) is a known maneuver in the art, which advantageously enables the safer operation of a vehicle by the prevention of spin-outs due to changes in the lateral dynamics of the vehicle during operation. 
Regarding claim 20
Lu discloses “The apparatus of claim 19, wherein the at least one vehicle lateral dynamic value includes at least one of a vehicle yaw rate value and a vehicle lateral acceleration value.” (See Lu Col. 3, L. 40-45 “In another aspect of the invention, a control system for an automotive vehicle includes a roll rate sensor for generating a roll rate signal, a lateral acceleration sensor for generating a lateral acceleration signal, a longitudinal acceleration sensor for generating a longitudinal acceleration signal, and a yaw rate sensor for generating a yaw rate signal.”).
Response to Arguments
Applicant's arguments filed 1/04/2022 have been fully considered but they are not persuasive. 
Regarding applicants arguments to independent claims 1, 10 and 19.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Lu discloses “determine a difference between the calculated at least one vehicle inertia parameter value and a corresponding baseline vehicle inertia parameter value, wherein the corresponding baseline vehicle inertia parameter value includes a value corresponding to at least one aspect of the vehicle while the vehicle is not in operation or while the vehicle is operating a vehicle speed that is below a predetermined speed;” At least see Lu Col. 9, L. 15-22 “A change in mass ΔM is illustrated relative to nominal center of gravity C0. The center of gravity moves to C and the added mass ΔM is added thereto. The change in mass or load ΔM is positioned at a distance H above the load floor 80. The nominal center of gravity C0 is located at position h above the load floor 80. The distance between the new center of gravity and the nominal center of gravity C0 is ΔH.” That is, a vehicle mass and center of gravity are values that correspond to a vehicle, while the vehicle is not in operation, also see Fig. 4, Char. “Co”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jordan (U.S. Publication No. 2021/0094556) discloses a method and device for ascertaining a highly accurate estimated value of a yaw rate for controlling a vehicle, the method including a fusion of sensor values, not a comparison to a baseline value, See Abstract. Chekanov et. al. (U.S. Publication No. 2018/0087905) discloses calibrating inertial navigation data using tire pressure monitoring system signals, the calibration including velocity and position, see Fig. 6. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664